The affidavit charging that the defendant received or had in his possession for sale and sold prohibited beverages, viz. certain liquid drinks as beverages made in imitation of and intended as a substitute for beer, ale, or other alcoholic, spirituous, vinous, or malt liquors in violation of law, etc.
The complaint was demurred to, and, demurrer being overruled, pleas were filed and demurrers filed to the pleas. The pleadings present three propositions of law:
First: That the National Prohibition Law (41 Stat. 305) had the effect of annulling the state law wherever the state law did not coincide with the federal statute. This proposition is decided adversely to appellants' contention in State of Rhode Island v. Palmer, 253 U.S. 350, 40 Sup. Ct. 486,64 L.Ed. 946; Com. v. Nickerson, 236 Mass. 281, 128 N.E. 273, 10 A.L.R. 1568.
Second: It is objected that the beverage sold or possessed for sale did not contain alcohol. This, too, is settled by the statute and Dees v. State, 16 Ala. App. 97, 75 So. 645.
Third: It is further contended that the law under which this prosecution is brought is an unreasonable exercise of the police power so as to be invasive of the various constitutional provisions, both state and federal, preserving the personal liberty of the citizen. The case of Jones v. State, 17 Ala. App. 444,85 So. 839, expresses the views of this court on that question.
The several rulings of the court on the pleadings were without error.
We find no error in the record, and the judgement is affirmed.
Affirmed.